Citation Nr: 0633512	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to August 1972.  Records also reflect that he 
had periods of Active and Inactive Duty for Training (ACDUTRA 
and INACDUTRA) with the Navy Reserves beginning in December 
1979.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records indicate that the veteran made 
complaints related to the left foot and left leg during his 
active service.  For example, a November 1971 service medical 
record reveals that the veteran twisted his left ankle and 
foot while playing football.  Further, a March 1972 service 
medical record reveals that the veteran complained of 
throbbing pain and tightness of both calves; a prominent vein 
located on the lateral posterior aspect of the left patella 
was noted.

In a statement received in July 2001, the veteran essentially 
indicated that he had a current left foot disability 
(unspecified) caused by service that would not heal.  The 
veteran has also asserted that he has developed chronic 
thrombophlebitis as a result of his active service.  While 
the veteran has undergone examinations revealing that he has 
diagnoses related to the disability on appeal, there does not 
appear to be any examination that addresses whether such 
disorders are related to service.  Accordingly, as the nature 
and etiology of the left foot and left leg disabilities is 
unresolved, an examination is necessary prior to final 
appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be scheduled for the appropriate VA 
examination.  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current left foot or left leg disorder 
that is related to his military service 
(and complaints noted therein).  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





